Citation Nr: 1229362	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-46 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to March 1971.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

In December 2010, the Veteran testified before a Decision Review Officer in Jackson, Mississippi.  A transcript of that hearing is of record.


FINDINGS OF FACT

Throughout the rating period on appeal, the evidence of record does not demonstrate that the Veteran's diabetes mellitus type II requires any regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in September 2008, October 2008, and December 2008, the Veteran was informed of what evidence was required to substantiate his claim for an increased rating, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified the Veteran of the criteria necessary for assignment of a disability rating and effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claim, to include his testimony at a DRO hearing, and the statements of others in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to assist in obtaining.  

The claims file also includes a statement from the Veteran that he is not in receipt of Social Security Administration (SSA) benefits, and a VA formal finding of unavailability of SSA records.  

The Board finds that VA does not have a further duty to assist the Veteran in obtaining any additional records. 
 
VA examinations with respect to the issue on appeal were obtained in October 2008, May 2010, and September 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they include clinical examinations, a review of prior medical records, and interviews with the Veteran regarding his symptoms and treatment.  The reports of the examinations contain findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Ratings - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119 (2011).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119 (2011).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for diabetes mellitus, evaluated as 20 percent disabling, effective from July 2002.  In a statement dated in July 2008, the Veteran averred that a higher rating was warranted.  As the Veteran's increased rating claim was received by VA in July 2008, the rating period on appeal is from July 2007, one year prior to the date of receipt of the claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  .  38 C.F.R. § 3.400(o)(2) (2011).  Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

In order to receive a rating higher than 20 percent, the evidence, at a minimum, would have to reflect that the Veteran required insulin, restricted diet, and regulation of activities.  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  

The record does not reflect that the Veteran has a regulation of activities due to his diabetes mellitus.  The Veteran has stated that because of his diabetes, his activities are limited.  In a statement received by VA in January 2009, he stated that he cannot walk long distances or perform strenuous activity.  The Board acknowledges the Veteran's statements; however, the Veteran's self-limitation of activities is not the situation contemplated in the rating criteria.  The Veteran's opinion that he has a lack of strength or stamina to perform activities does not equate with a "regulation" of activities.  A regulation of activities contemplates a regulation or restriction by medical professionals.  See Comacho, Id. 

An October 2008 VA examination report is of record.  It reflects that the Veteran uses both insulin once a day and oral medication for his diabetes.  There was no history of hospitalization or surgery associated with his diabetes.  The report reflects that the Veteran was required to visit a diabetic care provider monthly or less often.  It was further noted that he was instructed to follow a restricted or special duty but was not restricted in ability to perform strenuous activities.  The record reflects that the Veteran was "told to exercise at least 30 [minutes] a day, has not had symptoms of low blood sugar during exercise."  The report also reflects that the Veteran worked fulltime in small engine repair and had missed less than one week in the past 12 months, and such absences were due to keeping medical appointments.  

A May 2010 VA examination report reflects that the Veteran denied any ketoacidosis.  He reported having had two hypoglycemic reactions since he had been on insulin.  It was noted that the Veteran was trying to restrict his diet in carbohydrates, fats, and sweets.  He complained of some fatigue and lassitude.  The report reflects that "[t]here are no physician prescribed restrictions on strenuous activities to prevent hypoglycemic reactions."  It was further noted that the Veteran follows up with his diabetic care provider once every three months. 

A September 2010 VA examination report reflects that the Veteran reported having had two hypoglycemic reactions (one six months prior and one two months prior).  It was noted that there were no physician prescribed restrictions on strenuous activities, although the Veteran complained of immense fatigue.  

A December 2010 VA clinical record reflects that the Veteran's diabetes was stable and his current medications were renewed.  The record reflects that the Veteran was advised to "get regular exercise".  It was recommended that the Veteran get at least 30 minutes a day of activity equivalent to brisk walking is recommended.

A March 2012 VA examination report reflects that the Veteran is on three insulin injections a day as well as a restricted diet.  It was further noted that "[t]here has been no restriction of activities or hospitalizations for high or low blood sugar."  It was further noted that he had no diabetic retinopathy as of September 2011 and no signs of diabetic nephropathy.  

The Board acknowledges the lay statements of record.  The statements reflect that the Veteran had employment difficulties due to his health problems, to include his diabetes, stroke, and prostate cancer.  It was reported that he was easily exhausted and needed to rest. (See statements by Veteran's spouse (B.J.), his brother, (R.J.), his sister-in-law (L.M.), and his brother (R.J.).  These statements are not probative as to the scheduler rating criteria for diabetes mellitus.  None of the statements reflect competent clinical opinions that the Veteran has been prescribed a regulation of activities.

The Board also acknowledges the Veteran's statements that he has been prescribed a regulation of activities; however, the Board finds that the clinical records are more probative as to what he has, or has not, been prescribed.  

In sum, there is no competent clinical evidence of record that the Veteran has a regulation of activities due to his service-connected diabetes; to the contrary, the clinical records reflect that he should exercise daily.  

Because of the successive nature of the rating criteria of DC 7913, the evaluation for each higher disability rating includes the criteria of each lower disability rating; thus, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  See also Mullins v. Shinseki, No. 09-2983, (Vet. App. Oct. 21, 2010).  Thus, because the Veteran does not have a regulation of activities, an evaluation in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In addition, the Board notes that the evidence is against a finding that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The records reflect two hypoglycemic reactions which were treated by the Veteran drinking orange juice, no ketoacidosis, no hospitalizations, and visits to a diabetic provider once a month to once every three months. 

The Board has also considered Note 1 to DC 7913.  The Veteran has a diagnosis of peripheral neuropathy and is service-connected, and separately compensated, for peripheral neuropathy of the lower and upper extremities as associated with diabetes.  Therefore, further discussion of peripheral neuropathy is not warranted.

A December 2009 VA ophthalmology record reflects that the Veteran did not have a history of background diabetic retinopathy.  A February 2010 VA ophthalmology record reflects that there was no nonproliferative diabetic retinopathy.  An October 2010 VA examination report reflects that there is "no diabetic retinopathy present."  The examiner stated that an ophthalmology exam dated December 6, 2002 stated that the Veteran had mild diabetic retinopathy of the right eye; however, this condition was not present on the October 2010 examination.  Therefore, further discussion of diabetic retinopathy is not warranted.

Finally, the Board has considered whether the Veteran has erectile dysfunction due to his diabetes mellitus.  The Veteran is already in receipt of special monthly compensation for loss of a creative organ as due to his prostate cancer.  (A September 2004 VA clinical record reflects that the Veteran's diabetes mellitus was not significant enough at the time of the Veteran's impotency to play a role in it.)  Therefore, further discussion of erectile dysfunction is not warranted. 

The Board finds that in examining the entire record, a rating in excess of 20 percent rating is not warranted for the Veteran's diabetes mellitus for any period on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board acknowledges the Veteran's statements that he had been having severe diarrhea with Metformin, for which medication was prescribed.  (See May, June, and September 2010 VA records.)  However, subsequent VA records are negative for continuing complaints and note that his diabetes "is much improved."  (See December 2010 VA record.)  In addition, the Board finds the Veteran's complaints as to fatigue are not significant to warrant referral for extraschedular consideration.  The Board acknowledges that fatigue may be a symptom of diabetes.  However, the Veteran's use of insulin and a restricted diet contemplate that the Veteran has diabetes which can cause fatigue.  The restricted diet and insulin are attempts to stabilize the Veteran's blood sugars to combat the effects of diabetes, to include fatigue.  Thus, the Board finds that the Veteran does not experience any chronic symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.

In conclusion, the evidence of record is against a finding that the Veteran's service-connected diabetes mellitus merits a rating in excess of 20 percent for any time period on appeal.  As the preponderance of the evidence is against the claim for a rating in excess of 20 percent, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a June 2011 decision, the RO granted entitlement to TDIU; thus, the issue is no longer for consideration. 
 

ORDER

Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling, is denied. 




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


